The motion of the State of Wyoming for leave to file a petition for a rule directing the State of Colorado to appear and show cause why it should not be adjudged in contempt for the violation of a decree of this Court is granted. The petition presented is ordered filed, and the State of Colorado is directed to show cause, as aforesaid, on or before March 25, 1940. The motion of the State of Colorado that evidence be taken to determine the amount of return flow to the Laramie *628River from the diversions at the headgates of the meadowland ditches is denied.
Mr. Ewing T. Kerr, Attorney-General of Wyoming, with whom Messrs.- Harold I. Bacheller, Deputy Attorney General, Arthur Kline,'Assistant Attorney General, James A. Greenwood, and W. J. Wehrli were on the brief, for the complainant.
Mr. Byron G. Rogers, Attorney General of Colorado, with whom Messrs. Ralph L. Carr, Governor, Henry E. Lutz, Deputy Attorney General, Shrader P. Howell, Assistant Attorney General, Albert P. Fischer, Robert G. Smith, Lawrence R. Temple, Clifford H. Stone,, 'and Jean S. Breitenstein were on the brief, for the defendant.